Exhibit 10.3

THIRD AMENDMENT TO
OPERATING AGREEMENT OF
THE NEW YORK TIMES BUILDING LLC
(a New York limited liability company)

THIRD AMENDMENT TO OPERATING AGREEMENT OF THE NEW YORK TIMES BUILDING LLC (this
“Amendment”) dated this  29th day of January, 2007 by and between FC EIGHTH
AVE., LLC, a Delaware limited liability company, having an office at One
MetroTech Center North, Brooklyn, New York 11201 (“FC Member”), and NYT REAL
ESTATE COMPANY LLC, a New York limited liability company, having an office at
229 West 43rd Street, New York, New York 10036 (“NYTC Member”).

WHEREAS:

A.            FC Member and NYTC Member are members (the “Members”) in The New
York Times Building LLC (the “Company”) and in connection therewith are parties
to the Operating Agreement of the Company dated December 12, 2001, as amended by
the First Amendment to the Operating Agreement of the Company dated as of June
25, 2004 and the Second Amendment to the Operating Agreement of the Company
dated as of August 15, 2006 (the “Operating Agreement”);

B.            The Company is developing a certain building and improvements on
the land known as and having a street address of 620 Eighth Avenue, New York,
New York;

C.            On August 15, 2006, the Company subjected its interest in said
land and improvements to the provisions of Article 9-B of the Real Property Law
of the State of New York pursuant to that certain Declaration of Leasehold
Condominium Establishing Plan of Leasehold Condominium Ownership of Premises
Known as and Having a Street Address of 620 Eighth Avenue, New York, New York;

D.            FC Member, NYTC Member and the Company are indebted to Lender (as
defined in the Loan Agreements) in a principal amount of up to $320,000,000.00
(the “Loan”) pursuant to the terms of a Building Loan Agreement and a Poject
Loan Agreement each dated as of June 25, 2004, as each have been amended from
time to time (collectively, the “Loan Agreements”);

E.             Concurrently with the execution of this Amendment, Lender is (i)
together with FC Member, making certain modifications to the Loan, including but
not limited to, increasing the loan amount by $60,000,000.00 (“New Loan”); (ii)
releasing NYTC Member as a co-borrower on the Loan and releasing the lien of the
Loan from the NYTC Units and (iii) waiving NYTC Member’s requirement to fund the
NYTC Extension Loan.

As a result of all of the foregoing and certain other matters as hereinafter set
forth, the Members desire to modify the Operating Agreement.


--------------------------------------------------------------------------------


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by both Members, the Members agree to modify
the Operating Agreement as follows:


1.             DEFINED TERMS.   ALL CAPITALIZED TERMS USED HEREIN SHALL HAVE THE
SAME MEANING ASCRIBED TO THEM IN THE OPERATING AGREEMENT UNLESS OTHERWISE
DEFINED HEREIN.


2.             NYTC EXTENSION LOAN.  THE DEFINITION OF NYTC EXTENSION LOAN IS
HEREBY DELETED AND ALL REFERENCES TO THE NYTC EXTENSION LOAN IN THE OPERATING
AGREEMENT ARE HEREBY DELETED IN THEIR ENTIRETY AND THE MEMBERS ACKNOWLEDGE THAT
NYTC MEMBER SHALL NO LONGER HAVE AN OBLIGATION TO MAKE THE NYTC EXTENSION LOAN
AS DESCRIBED IN SECTION 6.03 OF THE OPERATING AGREEMENT.


3.             TRUE-UP PAYMENT.  THE MEMBERS ACKNOWLEDGE AND AGREE THAT,
SIMULTANEOUSLY WITH THE EXECUTION OF THIS AMENDMENT, FC MEMBER HAS PAID THE
TRUE-UP PAYMENT IN FULL.


4.             CONSENT.  ATTACHED HERETO AS EXHIBIT A IS THE MEMBERS’ CONSENT TO
THE NEW LOAN, THE RELEASE OF NYTC MEMBER AS A CO-BORROWER UNDER THE LOAN, AND
THE WAIVER OF NYTC MEMBER’S REQUIREMENT TO FUND THE NYTC EXTENSION LOAN.  THE
MEMBERS ACKNOWLEDGE AND AGREE THAT, NYTC MEMBER IS NOT A CO-BORROWER UNDER THE
NEW LOAN AND SHALL HAVE NO LIABILITY TO THE COMPANY OR TO FC MEMBER FOR
REPAYMENT OF THE NEW LOAN.


5.             OPERATING AGREEMENT RATIFIED.   IN ALL OTHER RESPECTS, EXCEPT AS
MODIFIED HEREBY, THE OPERATING AGREEMENT REMAINS UNMODIFIED AND IN FULL FORCE
AND EFFECT.

[the remainder of this page is intentionally blank]

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and date first above written.

FC EIGHTH AVE., LLC, a Delaware limited
liability company

 

 

 

By:

FC 42 Hotel LLC, a Delaware limited
liability company, its managing member

 

 

 

 

 

By:

FCDT Corp., a New York
corporation, its managing member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David L. Berliner

 

 

 

 

 

Name: David L. Berliner

 

 

 

 

Title: Sr. Vice President

 

 

 

 

 

 

 

 

 

NYT REAL ESTATE COMPANY LLC, a New
York limited liability company

 

 

 

 

 

By:

/s/ Kenneth Richieri

 

 

 

Name: Kenneth Richieri

 

 

 

Title: Manager

 

 


--------------------------------------------------------------------------------


Exhibit A

Members’ Consent


--------------------------------------------------------------------------------


MEMBERS’ CONSENT

FC EIGHTH AVE., LLC, a Delaware limited liability company (“FC Member”) and NYT
REAL ESTATE COMPANY LLC, a New York limited liability company (“NYTC Member”),
being all of the members (the “Members”) of THE NEW YORK TIMES BUILDING LLC, a
New York limited liability company (the “Company”), do hereby certify to CAPMARK
FINANCE INC. (formerly known as GMAC Commercial Mortgage Corporation), as agent
(“Lender”) that the following actions are consented to and approved and that
said consent and approval is in full force and effect on the date hereof:

The Company and the Members are indebted to Lender in a principal amount of up
to $320,000,000.00 (the “Loan”) pursuant to the terms of a Building Loan
Agreement and a Project Loan Agreement each dated as of June 25, 2004, as each
have been amended from time to time (collectively, the “Loan Agreements”).

The Company and the Members intend to enter into certain amendments to the terms
of the Loan Agreements and execute other ancillary documents related to the Loan
in order to, among other things, (i) release NYTC Member from the Loan as a
co-borrower (the “NYTC Release Documents”), and (ii) increase the amount of the
Loan by $60,000,000.00 (the “Loan Amendment Documents”, which Loan Amendment
Documents are identified in Exhibit A attached hereto and, together with the
NYTC Release Documents, are hereinafter referred to as the “Revised Documents”).

The Company is hereby authorized to enter into, execute and deliver the Revised
Documents.

In furtherance of the foregoing, FC Member is hereby authorized, acting singly
as the authorized agent of the Company, to enter into, execute and deliver the
Revised Documents.

The Company is hereby authorized to enter into, execute and deliver all future
amendments, renewals, increases and other changes that FC Member shall deem
necessary or advisable in connection with or relating to the Loan, to the extent
such future amendments, renewals, increases and other changes do not have any
adverse financial effect or any other material adverse effect on NYTC Member
(the “Future Amendments”).  Notwithstanding anything to the contrary contained
herein, FC Member shall deliver to NYTC Member copies of all proposed Future
Amendments at least five (5) Business Days prior to the execution thereof by FC
Member pursuant to this consent.

In furtherance of the foregoing, FC Member is hereby authorized, acting singly
as the authorized agent of the Company, to enter into, execute and deliver the
Future Amendments and all other documents or instruments that FC Member shall
deem necessary or advisable in connection with or relating to the Future
Amendments.

The Members hereby ratify all past actions, if any, taken by the Company or FC
Member in connection with the transactions described herein.


--------------------------------------------------------------------------------


1.             The Articles of Organization of the Company filed on November 28,
2001 and Certificate of Amendment to such Articles of Organization which was
filed with the Office of the Secretary of State of the State of New York on or
about June 25, 2004, copies of which were delivered to Lender as of June 25,
2004, are in full force and effect and have not been further amended, modified
or repealed as of the date hereof; and

2.             The (a) Operating Agreement of the Company dated as of December
12, 2001, (b) letter agreement dated as of April 8, 2004, (c) First Amendment to
Operating Agreement dated as of June 25, 2004, copies of which were delivered to
Lender as of June 25, 2004 and (d) the Second Amendment to Operating Agreement
dated as of August 15, 2006 are in full force and effect and have not been
further amended, modified or repealed as of the date hereof except by that
certain Third Amendment to Operating Agreement dated on or about the date
hereof.

[the remainder of the page is intentionally blank]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Members’ Consent as of
the 29th day of January, 2007.

FC EIGHTH AVE., LLC, a Delaware limited liability company

By:

FC 42 Hotel LLC, a Delaware limited liability company,

 

its managing member

 

 

 

By:

FCDT Corp., a New York corporation,

 

 

 

 

its managing member

 

 

 

 

By:

/s/ David L. Berliner

 

 

 

 

Name:

David L. Berliner

 

 

 

 

Title:

Sr. Vice President

 

 

NYT REAL ESTATE COMPANY LLC,

 

 

a New York limited liability company

 

 

By:

/s/ Kenneth Richieri

 

 

 

Name:

Kenneth Richieri

 

 

 

Title:

Manager

 

 

 


--------------------------------------------------------------------------------


Exhibit A to the Members’ Consent

Loan Amendment Documents

1.             Amendment No. 4 to Building Loan Agreement by and among the
Company, FC Member (the Company and FC Member are hereinafter collectively
referred to as “Borrowers”), NYTC Member and Lender.

2.             Section 22 Affidavit.

3.             Amendment No. 3 to Project Loan Agreement by and among Borrowers,
NYT Member and Lender.

4.             Ground Subleasehold Project Loan Mortgage, Assignment of Leases,
Security Agreement and Subordination Agreement by Borrowers in favor of Lender.

5.             Project Loan Assignment of Leases and Rents by Borrowers to
Lender.

6.             Project Loan Notes by Borrowers in favor of the following parties
in the aggregate principal amount of $60,000,000:

(a)           Capmark Finance Inc. ($24,473,684.20)

(b)           Capmark Bank ($15,789,473.69)

(c)           Sumitomo Mitsui Banking Corporation (“SMBC”) ($19,736,842.11)

7.             Replacement Building Loan Notes by Borrowers in favor of the
following parties in the aggregate principal amount of $170,529,479:

(a)           Capmark Finance Inc. ($69,558,076.97)

(b)           Capmark Bank ($44,876,178.68)

(c)           SMBC ($56,096,223.35)

8.             Replacement Project Loan Notes by Borrowers in favor of the
following parties in the aggregate principal amount of $149,470,521:

(a)           Capmark Finance Inc. ($60,968,238.83)

(b)           Capmark Bank ($39,334,347.63)

(c)           SMBC ($49,167,934.54)

9.             Amendment to Side Letter re: Fees by and among Borrowers and
Lender.


--------------------------------------------------------------------------------


10.           Consent to Collateral Assignment and Subordination of Management
Agreement (FC Office) by First New York Partners Management, LLC (“First New
York”) and FC Member.

11.           Subordination of Management Agreement (Common Elements) by First
New York.

12.           Side Letter re:  Change to Collection Accounts Agreement by and
among Lender, Borrowers and JPMorgan Chase Bank, N.A. and related notices to
tenants.

13.           First Amendment to Mortgage Spreader and Release Agreement
(Building Loan Mortgage) between Borrowers and Lender, with Section 255
Affidavit.

14.           First Amendment to Mortgage Spreader and Release Agreement
(Project Loan Mortgage) between Borrowers and Lender, with Section 255
Affidavit.

15.           First Amendment to Joinder Agreement by FC Member in favor of
Lender.

16.           First Amendment to Conditional Collateral Assignment of
Declarant’s Rights by FC Member in favor of Lender.

17.           The Reaffirmation of Guaranty and Consent to Restructuring (FC
Guarantor) by Forest City Enterprises, Inc. in favor of Lender.

18.           Certification regarding Loan being In-Balance by the Company and
FC Member.

19.           Assignment of Rents and Proceeds by The Board of Managers of The
New York Times Building Condominium (the “Condo Board”) in favor of Lender.

20.           Various UCC-1 or UCC-3 Financing Statements reflecting the
Company, FC Member, the Condo Board, as applicable, as debtor, and Lender, as
secured party.


--------------------------------------------------------------------------------